NO.
                                                                               30,152

CONTENTS:             Application and Proposed Order




JUDICIAL                                                                                     ~
                                                                                             ......
OFFICER:              Honorable William I. Garfinkel
                      United States Magistrate Judge                                         ~
                                                                                              N
                                                                                                I      -
                                                                                               -0
SUPERVISING                                                                                     F:;5
ATTORNEY:             Harold H. Chen                                                             (/l
                      As istant United States Attom y




DATE
SEALED:




DATE
UNSEALED :

        The Clerk of the Court is directed to seal the contents of this envelope until further order
 of the Court.
                              .., \it;
        SO ORDERED this _LJJ
                          _ day of February, 2011, at Bridgeport, Connecticut.




                                                          /s/
                                               HONORABLE WTLL   . I. GARFINKEL
                                               UNITED STATES MAG STRATE JUDGE
